DETAILED ACTION


Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1, 4, 8, 10-11, 14 and 18 respectively of US Patent 10,880,650.

Regarding claim 1-20,
Instant Application
US Pat 10,880,650
1. (New) A playback device comprising: one or more processors; and a tangible, non-transitory computer-readable medium comprising instructions, which, when executed by the one or more processors, cause the playback device to perform operations comprising: determining that the playback device is playing a particular type of content; and in response to determining that the playback device is playing the particular type of content, activating a Do Not Disturb (DND) feature on the playback device and playing the particular type of content while the DND feature is activated.  
4. The first NMD of claim 1, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND feature; (iv) detecting whether the first NMD is playing audio content comprising one of an audio book or a podcast; or (v) detecting whether an interactive session between the user and a voice assistant servicer (VAS) via the first NMD is in process.
2. (New) The playback device of claim 1, wherein the particular type of content comprises media from one or more of a lullaby playlist, a sleep playlist, a relaxation playlist, a dinner playlist, a party playlist, a quiet playlist, or a focus playlist.  
4. The first NMD of claim 1, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND feature; (iv) detecting whether the first NMD is playing audio content comprising one of an audio book or a podcast; or (v) detecting whether an interactive session between the user and a voice assistant servicer (VAS) via the first NMD is in process.
3. (New) The playback device of claim 1, wherein determining that the playback device is playing the particular type of content comprises inferring the particular type of content from one or more of a name of a playlist or metadata associated with a playlist.  
4. The first NMD of claim 1, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND 

10. The first NMD of claim 1, wherein the method further comprises: playing audio content in synchrony with a playback device; while the DND feature is active on the first NMD and the second NMD, and while the first NMD is playing audio content in synchrony with the playback device at a first volume level, receiving a request to start a communication session, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; and in response to receiving the request, the first NMD (i) ceasing playing the audio content in synchrony with the playback device, (ii) instructing the playback device to continue playing the audio content but at a second volume level that is lower than the first volume level, and (iii) wait to receive a command to accept the request or a command to reject the request; in response to receiving the command to reject the request, the first NMD (i) instructing the playback device to continue playing the audio content but at the first volume level, and (ii) resuming playing the audio content in synchrony with the playback device at the first volume level; in response to receiving the command to accept the request, the first NMD starting the communication session; and after the communication session ends, the first NMD (i) determining audio content that the playback device is playing, (ii) playing the determined audio content in synchrony with the playback device at the first volume level, and (iii) instructing the playback device to set its volume to the first volume level.
5. (New) The playback device of claim 1, wherein the operations further comprise: determining that the playback device is no longer playing the particular type of content; and in response to determining that the playback device is no longer playing the particular type of content, deactivating the DND feature on the playback device.  
8. The first NMD of claim 1, wherein the method further comprises: while the DND feature is active, receiving a request to start a communication session from a computing device, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; in response to receiving the request to start the communication session, at least one of (i) notifying the computing device that the DND feature is activated on the first NMD, (ii) notifying the computing device of audio content that the NMD was playing when the NMD received the 

1. A first Networked Microphone Device (NMD) comprising: one or more processors; and tangible, non-transitory computer-readable media comprising instructions that, when executed, cause the first NMD to perform a method comprising: while the first NMD is grouped with a second NMD, determining whether a Do Not Disturb (DND) feature should be activated, wherein determining whether a DND feature should be activated comprises at least one of (i) determining that one or more microphones of the first NMD has been deactivated or disconnected from power or (ii) determining that one or more microphones of the second NMD has been deactivated or disconnected from power; and in response to determining that the DND feature should be activated, activating the DND feature on both the first NMD and the second NMD.
7. (New) The playback device of claim 1, wherein activating the Do Not Disturb (DND) feature on the playback device comprises playing an audible notification that indicates that the DND feature has been activated on the playback device.  
8. The first NMD of claim 1, wherein the method further comprises: while the DND feature is active, receiving a request to start a communication session from a computing device, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; in response to receiving the request to start the communication session, at least one of (i) notifying the computing device that 

8. The first NMD of claim 1, wherein the method further comprises: while the DND feature is active, receiving a request to start a communication session from a computing device, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; in response to receiving the request to start the communication session, at least one of (i) notifying the computing device that the DND feature is activated on the first NMD, (ii) notifying the computing device of audio content that the NMD was playing when the NMD received the request to start the communication session, (iii) directing the request to start the communication session to a third NMD, (iv) directing the request to start the communication session to a mobile phone, (v) directing the request to start the communication session to a voice mailbox, (vi) sending an inaudible notification of the request to start the communication session to a user associated with the first NMD, or (vii) logging the request to start the communication session at one or more controller applications associated with the first NMD; 

4. The first NMD of claim 1, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND feature; (iv) detecting whether the first NMD is playing audio content comprising one of an audio book or a podcast; or (v) detecting whether an interactive session between the user and a voice assistant servicer (VAS) via the first NMD is in process.
10. (New) The tangible, non-transitory computer-readable media of claim 9, wherein the particular type of content comprises media from one or more of a lullaby playlist, a sleep playlist, a relaxation playlist, a dinner playlist, a party playlist, a quiet playlist, or a focus playlist.  
4. The first NMD of claim 1, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND feature; (iv) detecting whether the first NMD is playing audio content comprising one of an audio book or a podcast; or (v) detecting whether an interactive session between the user and a voice assistant servicer (VAS) via the first NMD is in process.
11. (New) The tangible, non-transitory computer-readable media of claim 9, wherein determining that the playback device is playing the particular type of content comprises inferring the particular type of content from one or more of a name of a playlist or metadata associated with a playlist.  
4. The first NMD of claim 1, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND feature; (iv) detecting whether the first NMD is playing audio content comprising one of an audio 

10. The first NMD of claim 1, wherein the method further comprises: playing audio content in synchrony with a playback device; while the DND feature is active on the first NMD and the second NMD, and while the first NMD is playing audio content in synchrony with the playback device at a first volume level, receiving a request to start a communication session, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; and in response to receiving the request, the first NMD (i) ceasing playing the audio content in synchrony with the playback device, (ii) instructing the playback device to continue playing the audio content but at a second volume level that is lower than the first volume level, and (iii) wait to receive a command to accept the request or a command to reject the request; in response to receiving the command to reject the request, the first NMD (i) instructing the playback device to continue playing the audio content but at the first volume level, and (ii) resuming playing the audio content in synchrony with the playback device at the first volume level; in response to receiving the command to accept the request, the first NMD starting the communication session; and after the communication session ends, the first NMD (i) determining audio content that the playback device is playing, (ii) playing the determined audio content in synchrony with the playback device at the first volume level, and (iii) instructing the playback device to set its volume to the first volume level.
13. (New) The tangible, non-transitory computer-readable media of claim 9, wherein the operations further comprise: determining that the playback device is no longer playing the particular type of content; and in response to determining that the playback device is no longer playing the particular type of content, deactivating the DND feature on the playback device.  
8. The first NMD of claim 1, wherein the method further comprises: while the DND feature is active, receiving a request to start a communication session from a computing device, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; in response to receiving the request to start the communication session, at least one of (i) notifying the computing device that the DND feature is activated on the first NMD, (ii) notifying the computing device of audio content that the NMD was playing when the NMD received the request to start the communication session, (iii) directing the request to start the communication 

1. A first Networked Microphone Device (NMD) comprising: one or more processors; and tangible, non-transitory computer-readable media comprising instructions that, when executed, cause the first NMD to perform a method comprising: while the first NMD is grouped with a second NMD, determining whether a Do Not Disturb (DND) feature should be activated, wherein determining whether a DND feature should be activated comprises at least one of (i) determining that one or more microphones of the first NMD has been deactivated or disconnected from power or (ii) determining that one or more microphones of the second NMD has been deactivated or disconnected from power; and in response to determining that the DND feature should be activated, activating the DND feature on both the first NMD and the second NMD.
15. (New) The tangible, non-transitory computer-readable media of claim 9, wherein activating the Do Not Disturb (DND) feature on the playback device comprises playing an audible notification that indicates that the DND feature has been activated on the playback device.  
8. The first NMD of claim 1, wherein the method further comprises: while the DND feature is active, receiving a request to start a communication session from a computing device, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; in response to receiving the request to start the communication session, at least one of (i) notifying the computing device that the DND feature is activated on the first NMD, (ii) notifying the computing device of audio content that 

8. The first NMD of claim 1, wherein the method further comprises: while the DND feature is active, receiving a request to start a communication session from a computing device, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; in response to receiving the request to start the communication session, at least one of (i) notifying the computing device that the DND feature is activated on the first NMD, (ii) notifying the computing device of audio content that the NMD was playing when the NMD received the request to start the communication session, (iii) directing the request to start the communication session to a third NMD, (iv) directing the request to start the communication session to a mobile phone, (v) directing the request to start the communication session to a voice mailbox, (vi) sending an inaudible notification of the request to start the communication session to a user associated with the first NMD, or (vii) logging the request to start the communication session at one or more controller applications associated with the first NMD; determining that the DND feature should be deactivated; in response to determining that the DND 

11. Tangible, non-transitory computer-readable media comprising instructions that, when executed, cause a first Networked Microphone Device (NMD) to perform a method comprising: while the first NMD is grouped with a second NMD, determining whether a Do Not Disturb (DND) feature should be activated, wherein determining whether a DND feature should be activated comprises at least one of (i) determining that one or more microphones of the first NMD has been deactivated or disconnected from power or (ii) determining that one or more microphones of the second NMD has been deactivated or disconnected from power; and in response to determining that the DND feature should be activated, activating the DND feature on both the first NMD and the second NMD. 14. The tangible, non-transitory computer-readable media of claim 11, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND feature; (iv) detecting whether the first NMD is playing audio content comprising one of an audio book or a podcast; or (v) detecting whether an interactive session between the user and a voice assistant servicer (VAS) via the first NMD is in process.
18. (New) The system of claim 17, wherein the particular type of content comprises media from one or more of a lullaby playlist, a sleep playlist, a relaxation playlist, a dinner playlist, a party playlist, a quiet playlist, or a focus playlist.  
4. The first NMD of claim 1, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND feature; (iv) detecting whether the first NMD is playing audio content comprising one of an audio 

4. The first NMD of claim 1, wherein determining whether a DND feature should be activated comprises at least one of: (i) detecting whether the first NMD is playing audio content; (ii) detecting whether the first NMD is playing audio content associated with video content; (iii) detecting whether the first NMD is playing audio content from a playlist designated by a user to trigger activation of the DND feature; (iv) detecting whether the first NMD is playing audio content comprising one of an audio book or a podcast; or (v) detecting whether an interactive session between the user and a voice assistant servicer (VAS) via the first NMD is in process.
20. (New) The system of claim 17, wherein one or more microphones of the first playback device and the second playback device are deactivated while the DND feature is activated on the first playback device and the second playback device.   
18. The tangible, non-transitory computer-readable media of claim 11, wherein the method further comprises: while the DND feature is active, receiving a request to start a communication session from a computing device, wherein the communication session is one of (i) an intercom session, (ii) a communication session comprising one or both of Voice over Internet Protocol (VoIP) or video, or (iii) a telephone call; in response to receiving the request to start the communication session, at least one of (i) notifying the computing device that the DND feature is activated on the first NMD, (ii) notifying the computing device of audio content that the NMD was playing when the NMD received the request to start the communication session, (iii) directing the request to start the communication session to a third NMD, (iv) directing the request to start the communication session to a mobile phone, (v) directing the request to start the communication session to a voice mailbox, (vi) sending an inaudible notification of the request to start the communication session to a user associated with the first NMD, or (vii) logging the request to start the communication session at one or more controller applications associated with the first NMD; determining that the DND feature should be deactivated; in response to determining that the DND feature should be deactivated, deactivating the DND feature on both the first NMD and the second NMD and at least one of (i) generating an audible notification of the request to start the communication session, (ii) generating an audible notification that the DND feature is no longer activated, (iii) sending a first indication to a first controller application that the DND feature is no 


Although the conflicting claims are not identical, the patent application teaches all the limitation of the current application therefore, they are not patentably distinct from each other because the conflicting claims of both applications essentially refer to an obvious variation.
The patent application is claiming a broader version of the claims of the instant application.
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims are being patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654